 

EXECUTION VERSION

 

DISTRIBUTION, LICENSE AND MANUFACTURING AGREEMENT

FOR GLAMSMILE VENEER PRODUCTS

 

by and among

 

REMEDENT, INC.

 

REMEDENT N.V.

 

and

 

GLAMSMILE DENTAL TECHNOLOGY, LTD.

 

Dated as of

 

January 20, 2012

 

 

 

 

Table of Contents

 



    Page       1. Defined Terms. 1       2. Distribution Rights. 1       3.
Intellectual Property License Rights. 2       4. Enforcement of Rights. 5      
5. Sales Assistance and Regulatory Matters. 5       6. Term and Termination. 6  
    7. Representations and Warranties. 6       8. Confidentiality. 8       9.
Indemnification. 9       10. Miscellaneous. 11



 



i

 

 

DISTRIBUTION, LICENSE AND MANUFACTURING AGREEMENT

 

THIS DISTRIBUTION, LICENSE AND MANUFACTURING AGREEMENT (this “Agreement”) dated
as of January 20, 2012, (the “Effective Date”) by and among Remedent, Inc, a
Nevada corporation (“Remedent Nevada”), Remedent N.V., a company incorporated
under the laws of Belgium (“Remedent Belgium) ( collectively “Remedent”) and
GlamSmile Dental Technology, Ltd., a company incorporated under the laws of the
Cayman Islands (“GlamSmile”). Remedent and GlamSmile may also be referred to as
a “Party” and collectively as the “Parties.”

 

WHEREAS, Remedent possesses certain Intellectual Property Rights applicable to
the manufacturing, marketing, distributing, licensing and selling its veneer
products in the “B2C Market” (as defined therein);

 

WHEREAS, Remedent Belgium had previously entered into that certain Intellectual
Property Sale Agreement, dated July 29, 2011, (the “Prior Agreement”) with
GlamSmile , Ltd., a company organized under the laws of Hong Kong (“GlamSmile
HK”) and at the time a controlled subsidiary of Remedent Nevada;

 

WHEREAS, in connection with a venture financing of GlamSmile HK’s business,
Remedent and GlamSmile HK desire to reorganize their business into a Cayman
Island holding company by forming GlamSmile for such purposes, and to re-align
the ownership of the Intellectual Property covered under the Prior Agreement by
entering into this Agreement and by amending and restating the Prior Agreement
as a Sub-Distribution, License and Manufacturing Agreement under this Agreement;
and

 

WHEREAS, in furtherance of the foregoing recitals, Remedent now desires to
appoint GlamSmile as the exclusive distributor and licensee of GlamSmile Veneer
Products bearing the “Glamsmile” name and mark in the Territory (as defined
herein) with rights to manufacture the GlamSmile Veneer Products for in the
Territory and GlamSmile desires to accept such appointment, all upon the terms
and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Remedent and GlamSmile hereby agree as follows.

 

1.           Defined Terms.

 

Capitalized terms used herein without definition shall have the respective
meanings given to them in Schedule 1.

 

2.           Distribution Rights.

 

2.1         Appointment as Distributor of the GlamsSmile Veneer Products.

 

1

 

 

2.1.1    Exclusive Distributor. Subject to the terms and conditions in this
Agreement, Remedent hereby appoints GlamSmile as the exclusive distributor
(exclusive even as to Remedent) to market, distribute, license and sell
GlamSmile Veneer Products bearing the “GlamSmile” name and mark in the
Territory, and GlamSmile hereby accepts this appointment. For each market in the
Territory, GlamSmile may appoint one or more sub-distributors and subcontractors
to market, distribute, license and sell the GlamSmile Veneer Products bearing
the “GlamSmile” name and mark in the Territory.

 

2.1.2    Sub-distributors. GlamSmile may authorize sub-distributors and
subcontractors to market, distribute, license and sell GlamSmile Veneer Products
in the Territory. GlamSmile shall not sell or otherwise transfer GlamSmile
Veneer Products to any sub-distributor or subcontractor until such
sub-distributor or subcontractor enters into a form of written agreement
("Sub-distributor Agreement") with GlamSmile , which shall include provisions to
bind such sub-distributor or subcontractor to terms and conditions substantially
similar to the product and territorial scope and other limitations set forth in
this Agreement with a notice to Remedent.

 

2.1.3    Remedent-Hidens Agreement. Remedent shall use its commercially
reasonable efforts to either terminate or assign the Remdent-Hidens Agreement to
GlamSmile as soon as practical after the Effective Date.

 

 

3.           Intellectual Property License Rights.

 

3.1         Grants. In consideration of the issuance of two million eight
hundred fifty seven thousand one hundred forty three (2,857,143) shares of
GlamSmile ’s Preference A-1 Shares and in further consideration of the sum of
Two Hundred Fifty Thousand United States Dollars, receipt of which is hereby
acknowledged as an off set to payment of certain invoices of GlamSmile Asia,
Ltd., in a like amount, Remedent grants the following licenses to GlamSmile :

 

3.1.1    Use of Existing Intellectual Property in the Territory. Subject to the
terms and conditions in this Agreement and the Den-Mat Agreement, Remedent
hereby grants to GlamSmile a perpetual, irrevocable, exclusive (except as to
Den-Mat), royalty free, sublicensible, transferable right and license to use,
make, develop, produce, manufacture, modify, market, sell, distribute, practice,
commercialize, exploit, or import within the Territory the Intellectual Property
owned or used by Remedent that is embedded in the GlamSmile Veneer Products as
it exists on the Effective Date and the exclusive right to use the trademark
“GlamSmile” (exclusive even as to Den-Mat and Remedent) within the Territory
subject to the terms under Sections 3.5 and 3.6. Notwithstanding the foregoing,
(a) Remedent retains the right to use and license to any Person performing
contract manufacturing for Remedent such Intellectual Property solely in
connection with the manufacture of the GlamSmile Veneer Products and for
internal product development related to the GlamSmile Veneer Products, (b) this
grant shall not include any rights to the name or trademark ‘Remedent’, and (c)
GlamSmile and Remedent agree that GlamSmile ’s right and license to use the
Intellectual Property within the Territory shall be non-exclusive to Den-Mat’s
pre-existing rights under the Den-Mat Agreement subject to Section 3.7 herein,
except for the right to use the trademark “GlamSmile” which shall be exclusive.
For purposes of clarity, GlamSmile shall not use the name or trademark
‘Remedent’ without the prior written consent of Remedent, and GlamSmile shall
not use the name or trademark ‘GlamSmile’ outside the Territory without the
prior written consent of Remedent. Notwithstanding anything to the contrary in
this Agreement, neither GlamSmile nor any sub-distributor nor any Affiliate,
permitted successor or assignee of any of the foregoing, shall, directly or
indirectly, make any reference or comparison in its marketing materials or in
any advertising or sales efforts to any Den-Mat product or trademark including,
but not limited to, LumiSmile, Lumineers, Luminate, or Lumitray, without the
prior written consent of Remedent.

 

2

 

 

3.1.2    Use of Future Intellectual Property. Subject to the terms and
conditions in this Agreement and the Den-Mat Agreement, Remedent hereby grants
to GlamSmile a perpetual, irrevocable, exclusive (except as to Den-Mat), royalty
free, sublicensible, transferable right and license to use make, develop,
produce, manufacture, modify, market, sell, distribute, practice, commercialize,
exploit, or import within the Territory the Intellectual Property owned or used
by Remedent that is related to the GlamSmile Veneer Products and is developed
(whether directly or indirectly, individually or jointly with others) by
Remedent (or any of Remedent’s Affiliates) or acquired by Remedent (or any of
Remedent’s Affiliates) after the Effective Date, except that (a) such grant is
subject to the limitations set forth in Section 3.4, (b) Remedent retains the
right to use and license to any Person providing contract manufacturing to
Remedent (concurrently with GlamSmile’s right to use) such Intellectual Property
solely in connection with the manufacture of the GlamSmile Veneer Products and
for internal product development related to the GlamSmile Veneer Products and
(c) Remedent retains the right to use and license to any Person providing
contract manufacturing to Remedent (concurrently with GlamSmile’s right to use)
any of such Intellectual Property directly related to the GlamSmile Veneer
Product manufacturing process solely in connection with the manufacture of the
GlamSmile Veneer Products.

 

3.2         Manufacturing Rights. Subject to Section 3.1.1, Remedent hereby
grants to GlamSmile the perpetual, irrevocable, royalty free exclusive right and
license to manufacture and produce the GlamSmile Veneer Products bearing the
“GlamSmile” name and mark for its sales within the Territory. GlamSmile may
grant one or more sublicenses to any of its Affiliates within the Territory for
purposes of manufacturing and producing the GlamSmile Veneer Products of its
sales within the Territory.

 

3.3         Ownership of Intellectual Property.

 

3.3.1    Independently Developed Intellectual Property. Each Party shall have
the sole and exclusive right to apply for, prosecute and obtain all rights,
grants, registrations, orders or proprietary interests of any nature, including,
without limitation, patents, copyrights, industrial design and trademark and
service mark registrations and any other registrations or grants of rights that
are analogous thereto in any and all countries throughout the world in respect
of Intellectual Property now owned or independently developed by such Party
after the Effective Date. In addition, with respect to any Intellectual Property
related to the GlamSmile Veneer Products developed by Remedent, Remedent, in its
sole discretion at its own cost and expense may apply for, prosecute and obtain
all rights, grants, registrations, orders or proprietary interests of any
nature, including, without limitation, patents, copyrights, industrial design
and trademark and service mark registrations and any other registrations or
grants of rights that are analogous thereto in any and all countries throughout
the world.

 

3

 

 

3.3.2    Jointly Arising Intellectual Property. In the event the Parties jointly
develop any Intellectual Property related to the GlamSmile Veneer Products for
which a patent or copyright would be available, and if either Remedent or
GlamSmile desires to pursue a patent or copyright on such Intellectual Property
in any jurisdiction, then the Party who desires to pursue such patent or
copyright (in this capacity, the “Filing Party”), shall deliver a notice (a
“Notice of Intent to File”) to the other Party identifying the subject
Intellectual Property, whether the filing will be for a patent or copyright and
the jurisdiction in which such filing will be made. The Party receiving such
Notice of Intent to File may then elect to participate in such filing, in which
case it shall cooperate with the Filing Party in connection with such filing and
the subsequent prosecution thereof and share the related costs and expenses
evenly with the Filing Party. If the Party receiving such Notice of Intent to
File does not deliver to the Filing Party a notice that it elects to participate
in such filing and prosecution within thirty (30) days after receiving such
Notice of Intent to File, the Filing Party may proceed with such filing and
prosecution individually. If a Filing Party proceeds with such a filing and
prosecution individually: (a) the other Party hereby authorizes the Filing Party
to identify such Party as a co-owner of the subject Intellectual Property and a
co-holder of the rights filed for, (b) the other Party shall provide such
assistance as the Filing Party may reasonably request in connection therewith,
(c) the Filing Party shall be reimbursed for the costs and expenses incurred by
it in connection with such filing and prosecution as a priority payment from any
sale, license fees, royalties, proceeds of infringement actions or other amounts
received by Remedent or GlamSmile with respect to such Intellectual Property in
the territory covered by such patent or copyright before the remaining is shared
evenly between the Parties, (d) the Filing Party shall be reimbursed for the
costs and expenses incurred by it in connection with providing cooperation as a
second priority payment from any sale, license fees, royalties, proceeds of
infringement actions or other amounts received by Remedent or GlamSmile with
respect to such Intellectual Property in the territory covered by such patent or
copyright before the remaining is shared evenly between parties, (e) each of
GlamSmile and Remedent shall take such actions as the other may reasonably
request to implement the provisions of this Section 3.3.2 with respect to such
Intellectual Property and (f) the patents or copyrights so obtained shall be
jointly owned by Remedent and GlamSmile.

 

3.4         Rights in Future Intellectual Property. Remedent shall promptly
notify GlamSmile of any Intellectual Property developed (whether directly or
indirectly, individually or jointly with others) by Remedent (or any of
Remedent’s Affiliates) or acquired by Remedent (or any of Remedent’s Affiliates)
after the Effective Date related to the GlamSmile Veneer Products and
concurrently therewith deliver such Intellectual Property to GlamSmile. The
grants provided in Section 3.1 shall not apply to any Intellectual Property
licensed by Remedent after the Effective Date for which, despite commercially
reasonable efforts, Remedent is not able to obtain a sublicense or the right to
grant a sublicense enabling Remedent to grant the license contemplated by
Section 3.1. Upon being advised that any Intellectual Property Remedent desires
to license from another Person after the Effective Date would not be available
to GlamSmile as contemplated by Section 3.1, Remedent shall give prompt written
notice of such event to GlamSmile and thereafter will not license such
Intellectual Property without first cooperating with GlamSmile for a period of
at least fifteen (15) Business Days, in such manner as GlamSmile may reasonably
request, to obtain a license of such Intellectual Property, on commercially
reasonable terms, in the scope contemplated by Section 3.1 or in such more
limited scope as GlamSmile may agree.

 

4

 

 

3.5         Transfer of Ownership of the Trademark “GlamSmile” in the Republic
of China (Taiwan). Subject to the terms and conditions of this Agreement, as of
the Effective Date, Remedent shall, or cause its Affiliates to, irrevocably
transfer to GlamSmile or its designated Affiliate all of the right, title and
interest of Remedent and its Affiliates in and to the trademark “GlamSmile” in
the Republic of China (Taiwan). Remedent shall, or cause its Affiliates to,
complete the transfer of the trademark “GlamSmile” in the Republic of China
(Taiwan) within ninety (90) days of the Effective Date by perfecting changes of
titles and registrations of the trademark “GlamSmile” in the Republic of China
(Taiwan).

 

3.6         Confirmation or Transfer of Ownership of the Trademark “GlamSmile”
in the People’s Republic of China. Remedent agrees and confirms that GlamSmile
is the sole owner having all the rights, title and interest of the trademark
“GlamSmile” in the People’s Republic of China, or otherwise shall, or cause its
Affiliates to, irrevocably transfer to GlamSmile or its designated Affiliate all
of the right, title and interest of Remedent and its Affiliates in and to the
trademark “GlamSmile” in the People’s Republic of China and complete the
transfer of the trademark “GlamSmile” in the People’s Republic of China within
sixty (60) days of the Effective Date by perfecting changes of titles and
registrations of the trademark “GlamSmile” in the People’s Republic of China.

 

3.7         Expansion of Intellectual Property Rights in the Territory. Remedent
agrees to use its best efforts to amend the Den-Mat Agreement within one hundred
fifty (150) days of the Effective Date to provide that Remedent shall retain
lien-free interests or have exclusive rights to use the GlamSmile Veneer
Technology in the Territory, even as to Den-Mat , whether it be in the B2C
Market or otherwise. If Remedent is successful in amending the Den-Mat Agreement
expanding the Intellectual Property rights in the Territory, Remedent shall
promptly amend this Agreement to assign or transfer all expanded rights it may
have regarding GlamSmile Veneer Technology in Territory to GlamSmile, execute
any documents required by the applicable laws or reasonably requested by
GlamSmile, and make any other necessary assistance to effect and perfect such
assignment or transfer, provide further, if the expanded rights in Territory are
not assignable, or otherwise transferable, to GlamsSmile by operation of law,
then Remedent hereby grants to Glamsmile a fully paid-up, irrevocable,
perpetual, exclusive, license to use make, develop, produce, manufacture,
modify, market, sell, distribute, practice, commercialize, exploit, or import
within the Territory the Intellectual Property owned or used by Remedent that is
embedded in the GlamSmile Veneer Products as it exists on the Effective Date. If
Remedent fails to amend the Den-Mat agreement under section 3.7 herein, Remedent
shall transfer a total of 500,000 ordinary shares of GalmSmile owned by Remedent
to the Purchasers (as defined in the Share Purchase Agreement entered into by
the Parties) at no cost to Purchasers.

 

4.           Enforcement of Rights.

 

4.1         Intellectual Property.

 

4.1.1    From and after the date of this Agreement, Remedent, have the right to
maintain all of its Intellectual Property related to the GlamSmile Veneer
Products and have the first option to enforce all of its rights to protect
against any infringing or unauthorized use of such Intellectual Property by any
Person in Territory at Remedent’s own cost, provided however, if Remedent
decides not to take actions against infringement, GlamSmile shall have the right
to commence actions for infringement and enforce its rights granted herein in
the Territory and settle any such actions, and Remedent hereby agrees to assist
and cooperate with GlamsSmile to the extent necessary in such actions.

 

5

 

 

5.         Sales Assistance and Regulatory Matters.

 

5.1         Sales Assistance. If Remedent is contacted by any Person seeking to
acquire GlamSmile Veneer Products in the Territory and within the B2C Market or
GlamSmile Veneer Products bearing the “Glamsmile” name and mark in the
Territory, Remedent shall refer such sales lead promptly to GlamSmile.

 

5.2         Regulatory Matters. GlamSmile shall be responsible for obtaining all
regulatory approvals required for it to act as a distributor of the GlamSmile
Veneer Products in Territory where the nature of its activities requires such
approval to be obtained. GlamSmile shall provide to Remedent, upon reasonable
request, materials in its possession and access to its employees, in each case
that the Remedent reasonably determines to be relevant to any regulatory
approval sought or required to be obtained by it with respect to the
distribution, marketing or sale of the GlamSmile Veneer Products outside the
Territory, and agrees to cover GlamSmile’s cost for activities in response to
Remedent’s request.

 

6.         Term and Termination.

 

6.1         Term. This Agreement shall remain in effect perpetually unless and
until terminated as set forth in this Section 6.

 

6.2         Termination for Cause.

 

6.2.1    By Remedent. This Agreement may be terminated by Remedent: (a) at any
time upon sixty (60) days’ prior written notice to GlamSmile in the event
GlamSmile materially breaches any of its obligations under this Agreement and
fails to cure such breach within such sixty (60) day period; or (b) immediately
upon notice of termination to GlamSmile if an involuntary or voluntary
proceeding shall have been instituted in a court having jurisdiction seeking a
decree or order for relief in respect of GlamSmile under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or for
the appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of GlamSmile, or for any substantial part of
its property, or for the winding-up or liquidation of its affairs, or GlamSmile
fails generally to pay its debts as they become due, or takes any corporate
action in furtherance of any of the foregoing.

 

6.2.2    By GlamSmile. This Agreement may be terminated by GlamSmile: (a) at any
time upon sixty (60) days’ prior written notice to Remedent in the event of
Remedent materially breaches any of its obligations, including, but not limited
to, its representations and warranties, under this Agreement and fails to cure
such breach within such sixty (60) day period.

 

6.3         Survival. The provisions of Sections 1, 2.1, 3.1, 3.5, 3.6, 3.7,
6.3, 8, and 9 shall survive any termination of this Agreement, and termination
of this Agreement shall not release any Party from liability to the other
Parties for any breach of this Agreement occurring or arising prior to such
termination.

 

6

 

 

7.         Representations and Warranties.

 

7.1         Representations and Warranties of Remedent. As of the Effective
Date, Remedent, Inc., and Remedent N.V. represent and warrant to GlamSmile as
follows:

 

7.1.1    Organization. Remedent N.V. is a duly organized company, validly
existing and in good standing under the laws of Belgium and has the corporate
power and authority to conduct its business as it is currently conducted by it
and to own, operate and lease its assets. Remedent, Inc. and Remedent N.V. are
duly licensed or qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which they are required to be so licensed
or qualified, except where the failure to be so qualified would not have a
material adverse effect on their business or their ability to fulfill its
obligations under this Agreement.

 

7.1.2    Authorization. Remedent, Inc. and Remedent N.V. have all required power
and authority to enter into this Agreement and the other agreements, documents
and instruments contemplated by this Agreement to which it will be a party
(collectively, the “Remedent Transaction Documents”), to perform their
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby, including the appointments and grants set forth
in this Agreement. The execution and delivery of this Agreement and the other
Remedent Transaction Documents to which they are a party and the consummation of
the transactions contemplated hereby and thereby have been duly authorized by
directors and, to the extent required by applicable law or otherwise, by
stockholders entitled to vote thereon, and no other corporate action or approval
by them are necessary for the execution, delivery or performance of this
Agreement or such other Remedent Transaction Documents. This Agreement has been,
and each of the other Remedent Transaction Documents to which Remedent, Inc. and
Remedent N.V. are parties will be when executed and delivered in accordance with
the terms and conditions hereof, duly executed and delivered by them, and this
Agreement is, and each of the other Remedent Transaction Documents to which they
are a party will be when executed and delivered in accordance with the terms and
conditions hereof, a valid and binding obligation of Remedent, Inc. and Remedent
N.V. respectively, enforceable against them in accordance with each of its
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereafter
in effect, relating to or limiting creditors’ rights generally and (ii) general
principles of equity (whether considered in an action in equity or at law).

 

7

 

 

7.1.3    Remedent Intellectual Property. Schedule 7.1.3 lists each patent,
registered trademark, design mark, service mark and trade name, registered
copyright and domain name, and each application for any of the foregoing, that
is included among the Intellectual Property owned by or licensed to Remedent
embedded in GlamSmile Veneer Products. Except as set forth in Schedule 7.1.3,
(a) Remedent has all right, title and interest in and to the Intellectual
Property related to the GlamSmile Veneer Products owned by it, free and clear of
all liens or other encumbrances; (b) there is no claim or notice of infringement
of the Intellectual Property rights of any other Person pending or threatened in
writing within the two (2) year period preceding the date hereof, against
Remedent relating to the operation of Remedent’s business; (c) each material
item of Intellectual Property related to the GlamSmile Products owned by
Remedent is valid, subsisting, in full force and effect, has not been abandoned
or passed into public domain, and all necessary registration, maintenance and
renewal documentation and fees in connection with such Intellectual Property of
Remedent have been timely filed with the appropriate authorities and paid; (d)
to the Knowledge of Remedent, each material item of Intellectual Property
related to the GlamSmile Veneer Products licensed to and used by Remedent is
valid, subsisting, in full force and effect, has not been abandoned or passed
into public domain, and all necessary registration, maintenance and renewal
documentation and fees in connection with such Intellectual Property used by
Remedent have been timely filed with appropriate authorities and paid; (e) to
the Knowledge of Remedent, no Person is infringing or misappropriating the
Intellectual Property of Remedent except for such infringements or
misappropriations that would not reasonably be likely to have, individually or
in the aggregate, a material adverse effect on Remedent, its business or its
ability to fulfill its obligations under this Agreement; (f) no present or
former employee of Remedent has any proprietary, financial or other interest,
direct or indirect, in any material item of the Intellectual Property of
Remedent; (g) Remedent has taken reasonable precautions to protect trade secrets
constituting material Intellectual Property owned or used by Remedent, including
the execution of appropriate agreements, (h) to the Knowledge of Remedent,
Remedent has not entered into any agreements, commitments or other arrangement
with any other Third Party, in each case that would (1) prohibit Remedent from
fulfilling its obligations hereunder or (2) be inconsistent or in conflict with
the rights granted to GlamSmile hereunder; and (i) the use by GlamSmile of the
Intellectual Property owned or licensed by Remedent does not infringe,
misappropriate or violate any Intellectual Property rights of any Person.

 

7.2         Representations and Warranties of GlamSmile. As of the Effective
Date, GlamSmile represents and warrants to Remedent as follows:

 

7.2.1    Organization. GlamSmile is a duly organized company, validly existing
and in good standing under the laws of the Cayman Islands, and has the power and
authority to conduct its business as it is currently conducted by it and to own,
operate and lease its assets. GlamSmile is duly licensed or qualified to do
business as a foreign limit company and is in good standing (to the extent such
concept is applicable to it) in each jurisdiction in which it is required to be
so licensed or qualified, except where the failure to be so qualified would not
have a material adverse effect on GlamSmile, its business or its ability to
fulfill its obligations under this Agreement.

 

8

 

 

7.2.2    Authorization. GlamSmile has all required power and authority to enter
into this Agreement and the other agreements, documents and instruments
contemplated by this Agreement to which it will be a party (collectively,
the “GlamSmile Transaction Documents”), to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery of this Agreement and the other GlamSmile Transaction
Documents to which GlamSmile is a party and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by the directors, and
to the extent required by law, the shareholders of GlamSmile entitled to vote
thereon, and no other action or approval by GlamSmile is necessary for the
execution, delivery or performance of this Agreement or such other GlamSmile
Transaction Documents by GlamSmile. This Agreement has been, and each of the
other GlamSmile Transaction Documents to which GlamSmile is a party will be when
executed and delivered in accordance with the terms and conditions hereof, duly
executed and delivered by GlamSmile, and this Agreement is, and each of the
other GlamSmile Transaction Documents to which GlamSmile is a party will be when
executed and delivered in accordance with the terms and conditions hereof, a
valid and binding obligation of GlamSmile, enforceable against it accordance
with each of its terms, except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereafter in effect, relating to or limiting creditors’ rights generally and
(ii) general principles of equity (whether considered in an action in equity or
at law

 

8.         Confidentiality.

 

8.1         Confidential Information of Remedent. All Confidential Information
with respect to Remedent and its Affiliates that is disclosed to GlamSmile by
Remedent, its Affiliates or representatives, whether in physical or intangible
form, and all Confidential Information regarding Remedent of which GlamSmile
becomes aware in connection with its performance of under this Agreement, shall
be held as confidential by GlamSmile. Such information shall at all times remain
the property of Remedent and Remedent shall own and retain all right, title and
interest therein and thereto. GlamSmile shall hold all Confidential Information
in confidence, using the same degree of care to prevent unauthorized disclosure
or access that it uses with its own confidential information of similar type,
and shall not disclose such Confidential Information to others, allow others to
access it, or use it in any way, commercially or otherwise, except in direct
furtherance of this Agreement. GlamSmile may disclose Confidential Information
to its employees and its attorneys, accountants and other confidential advisors
with a need to know such Confidential Information in connection with this
Agreement; provided, however, that all such employees and advisors are bound by
obligations to maintain the confidentiality of the Confidential Information at
least as protective as those set forth in this Agreement. Except as set forth
herein, nothing in this Agreement shall be construed as conveying any other
right or license (implied or otherwise) to GlamSmile in such Remedent
Confidential Information.

 

8.1.1    Permitted Disclosure. If GlamSmile is compelled to disclose all or any
part of any Confidential Information by any Governmental Authority, or if it is
required to disclose any Confidential Information in its reports or other
filings under applicable law, it shall, to the extent practicable and subject to
applicable laws, first give prompt written notice of such request to Remedent to
enable Remedent to seek a protective order or take other appropriate measures to
prevent or modify the disclosure, and shall, at Remedent’s expense, cooperate in
such efforts.

 

8.1.2    Exclusions. Confidential Information with respect to Remedent and its
Affiliates shall not include information if and to the extent GlamSmile can
demonstrate such information: (a) is or becomes known to the public other than
by disclosure by GlamSmile in violation of this Agreement; (b) was known to
GlamSmile before disclosure hereunder, without a duty of confidentiality; (c)
was independently developed by GlamSmile outside of this Agreement and without
reference to or use of any Confidential Information of Remedent; or (d) was
rightfully obtained by GlamSmile from a third party without a duty of
confidentiality in favor of Remedent.

 

9

 

 

8.1.3    Return of Confidential Information. Upon the termination of this
Agreement, GlamSmile shall promptly return to Remedent all Confidential
Information with respect to Remedent and its Affiliates and all copies,
summaries, excerpts and abstracts thereof then in its possession.
Notwithstanding the foregoing, GlamSmile may keep one copy of any document
requested to be returned or destroyed in the files of its legal department or
outside counsel for record purposes only and for purposes of ensuring compliance
with the terms of this Agreement.

 

8.1.4    Injunctive Relief. GlamSmile acknowledges and agrees that in the event
of any breach or threatened breach of its obligations hereunder with respect to
Confidential Information, damages will not be an adequate remedy and Remedent
shall be entitled to obtain injunctive relief, without having to post a bond or
other security.

 

9.         Indemnification.

 

9.1         Indemnification by GlamSmile. GlamSmile shall defend, indemnify and
hold harmless Remedent and its Affiliates and its and their respective officers,
directors, members, managers, employees, agents and representatives from and
against any and all claims, judgments, damages, liabilities, actions, demands,
costs, expenses or losses, including reasonable attorneys’ fees and costs
(collectively, “Liabilities”), to the extent resulting from, arising out of, or
in connection with, an act or omission of GlamSmile in connection with
performance of its obligations under this Agreement and the other GlamSmile
Transaction Documents, or the breach of any representation, warranty or covenant
made by GlamSmile in this Agreement or any of the other GlamSmile Transaction
Documents.

 

9.2         Indemnification by Remedent. Remedent shall defend, indemnify and
hold harmless GlamSmile and its Affiliates and its and their respective
officers, directors, members, managers, employees, agents and representatives
from and against any and all Liabilities, to the extent resulting from, arising
out of, or in connection with any act or omission by Remedent in connection with
performance of its obligations under this Agreement and the other Remedent
Transaction Documents, or the breach of any representation, warranty or covenant
made by Remedent in this Agreement or any of the other Remedent Transaction
Documents.

 

9.3         IP Indemnity. Remedent shall indemnify GlamSmile and its Affiliates
and its and their respective officers, directors, members, managers, employees,
agents and representatives from and against any and all Liabilities, to the
extent resulting from, arising out of, or in connection with any infringement or
alleged infringement of the GlamSmile Veneer Products, the Intellectual Property
of Remedent, or any use or application thereof upon any Intellectual Property of
any Person. If the manufacture, distribution, marketing, licensing, sale or use
of any GlamSmile Veneer Product or Intellectual Property, as contemplated by
this Agreement, is enjoined as a result of any Intellectual Property claim or
judgment, then Remedent, in addition to its other obligations under this
Agreement, shall, at its option, (i) obtain for GlamSmile, at Remedent’s
expense, any license required for GlamSmile to manufacture, market, distribute,
license and sell the GlamSmile Veneer Products as contemplated by this
Agreement, or (ii) redesign the infringing item or items to be non-infringing,
while maintaining the original function thereof or (iii) replace the infringing
item or items with an equivalent, non-infringing item approved by GlamSmile.

 

10

 

 

9.4         Indemnification Procedures. A Party seeking indemnification under
this Section 9 for itself or any of its Affiliates or any of its or their
respective officers, directors, members, managers, employees, agents and
representatives (collectively in this capacity, the “Indemnified Party”) shall
promptly notify the Party from whom indemnification is sought (in this capacity,
the “Indemnitor”) of any Liability in respect of which such Indemnified Party
intends to claim indemnification; provided, however, that the failure to so
notify the Indemnitor shall not affect the Indemnified Party’s rights to
indemnification hereunder except to the extent that the Indemnitor is materially
prejudiced by such failure. With respect to any Liabilities that relate to a
third party claim, the Indemnified Party shall permit the Indemnitor to control
the defense of any such Liabilities; provided, however, if the Indemnified Party
reasonably determines that the joint representation of the Indemnified Party and
the Indemnitor by a single counsel would result in a conflict of interest
arising out of the joint representation by counsel selected by the Indemnitor of
the interests of the Indemnitor and the Indemnified Party, the Indemnitor shall
be entitled to engage separate counsel to represent the Indemnified Party (at
the Indemnitor’s sole cost and expense) and, if the Indemnitor fails to do so,
the Indemnitor shall not be entitled to assume the Indemnified Party’s defense
of such Liability. If the Indemnitor assumes the defense of any Liability, the
Indemnitor shall consult with the Indemnified Party for the purpose of allowing
the Indemnified Party to participate in such defense, but in such case the legal
expenses of the Indemnified Party incurred as a result of such participation
shall be paid by the Indemnified Party. With respect to any Proceeding for which
the Indemnitor has assumed the defense of an Indemnified Party, the Indemnitor
shall promptly inform the applicable Indemnified Party of all material
developments related thereto, including copying such Indemnified Party on all
pleadings, filings and other correspondence relating thereto. If the Indemnitor
fails to assume and defend a Liability or if, after commencing or undertaking
any such defense, the Indemnitor fails to prosecute such Liability, the
Indemnified Party shall have the right to undertake the defense or settlement
thereof. With respect to any Liabilities that relate to a third party claim, the
Indemnified Party shall have the right to settle such Liabilities, provided the
Indemnified Party consents in writing to such settlement, which consent shall
not be unreasonably withheld.

 

10.        Miscellaneous.

 

10.1       Expenses. Except as otherwise specifically provided for in this
Agreement, each Party shall bear its expenses, costs and fees (including
attorneys’, auditors’ and financing fees, if any) incurred in connection with
the transactions contemplated hereby, including the preparation, execution and
delivery of this Agreement and compliance herewith.

 

10.2       Further Actions. Subject to the terms and conditions of this
Agreement, each Party shall execute and deliver such certificates and other
documents and take such actions as may reasonably be requested by any other
Party in order to effect the transactions contemplated by this Agreement.

 

11

 

 

10.3       Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if: (a) delivered
personally; (b) mailed, using certified or registered mail with postage prepaid;
(c) sent by next-day or overnight mail or delivery using an internationally
recognized overnight courier service; (d) transmitted by facsimile machine or
electronically by e-mail, as follows:

 

To Remedent Remedent, Inc./Remedent N.V   Zunderlaan 1-3 Bus 8,900   Ghent,
Belgium   Attn:  Guy De Vreese   Fax:   E-mail:  guyde@remedent.be     with a
copy (which shall not Locke Lord LLP constitute notice) sent to: 500 Capitol
Mall, Suite 1800   Sacramento, California  95814   Attn:  Scott E. Bartel  
Fax:  916-930-2501   E-mail:  sbartel@lockelord.com     To GlamSmile: GlamSmile
Dental Technology, Ltd       Attn:  Chief Executive Officer

 

or, in each case, at such other address as may be specified in writing to the
other Parties in accordance with this Section 10.3.

 

All such notices, requests, demands, waivers and other communications shall be
deemed to have been received: (a) if by personal delivery, on the day of such
delivery; (b) if by certified or registered mail, on the third (3rd) Business
Day after the mailing thereof; (c) if by next-day or overnight mail or delivery,
on the day delivered, or if by facsimile or e-mail, on the day of a confirmed
transmission.

 

10.4       Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective successors and
permitted assigns. Remedent shall not assign this Agreement either in whole or
in part without the prior written consent of GlamSmile, provided, however, that
Remedent shall have the right to assign this Agreement either in whole or in
part to Affiliates of Remedent, to any successor to all or substantially all of
Remedent’s business and in connection with a collateral assignment to lenders,
provided that, in each instance, the assignee shall have acknowledged in writing
the existence of this Agreement and GlamSmile’s rights hereunder. GlamSmile
shall not assign this Agreement either in whole or in part without the prior
written consent of Remedent; provided, however, that GlamSmile shall have the
right to assign this Agreement either in whole or in part to Affiliates of
GlamSmile, to any successor to all or substantially all of GlamSmile’s business
and in connection with a collateral assignment to lenders. Any attempted
assignment or delegation in violation of this Section 10.4 will be void. Except
as expressly set forth in Section 8, nothing in this Agreement, expressed or
implied, is intended or shall be construed to confer upon any Person, other than
the Parties and the successors and assigns permitted by this Section 10.4, any
right, remedy or claim under or by reason of this Agreement.

 

12

 

 

10.5         Amendment; Waiver. No amendment, modification or discharge of this
Agreement, and no waiver hereunder, shall be valid or binding unless set forth
in writing and duly executed by the Party or Parties against whom enforcement of
the amendment, modification, discharge or waiver is sought. Any such waiver
shall constitute a waiver only with respect to the specific matter described in
such writing and shall in no way impair the rights of the Party or Parties
granting such waiver in any other respect or at any other time. The waiver by
any of the Parties of a breach of or a default under any of the provisions of
this Agreement or a failure to or delay in exercising any right or privilege
hereunder, shall not be construed as a waiver of any other breach or default of
a similar nature, or as a waiver of any of such provisions, rights or privileges
hereunder. The rights and remedies herein provided are cumulative and none is
exclusive of any other, or of any rights or remedies that any Party may
otherwise have at law or in equity.

 

10.6         Entire Agreement. This Agreement (including the Exhibits and
Schedules referred to herein or delivered hereunder) and the agreements
expressly contemplated to be executed and delivered by the Parties pursuant to
this Agreement constitute the entire agreement between the Parties with respect
to the subject matter hereof and supersedes all contemporaneous oral agreements
and all prior oral and written quotations, communications, agreements,
understandings of the Parties and written or oral representations of any Party
with respect to the subject matter of this Agreement.

 

10.7         Severability. If any provision of this Agreement shall be held or
declared to be invalid or unenforceable, such invalid or unenforceable provision
shall not affect any other provision of this Agreement, and the remainder of
this Agreement, and each Party’s obligations hereunder, shall continue in full
force and effect as though such provision had not been contained in this
Agreement and, if permitted under applicable rules of instruction and
interpretation, such provision shall be reformed to the extent necessary to
render such provision valid and enforceable and to reflect the intent of the
Parties to the maximum extent possible under applicable law.

 

10.8         Headings. The headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

10.9         Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties, regardless of whether all of the
Parties have executed the same counterpart. Counterparts may be delivered via
facsimile, electronic mail (including pdf) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.

 

13

 

 

10.10       Governing Law. This Agreement and the rights and obligations of the
parties shall be governed by, construed and enforced in accordance with the laws
of the State of California, without giving effect to any choice or conflict of
law rule that would cause the application or the laws of any jurisdiction other
than the internal laws of the State of California to the rights and duties of
the parties.

 

10.11       Consent to Jurisdiction.

 

10.11.1     Each of the parties irrevocably and unconditionally submits, for
itself and its properties and assets, to the exclusive jurisdiction of the
courts in the State of California, in the County of San Francisco or the United
States of America for the Northern District of California and any appellate
court therefrom (collectively, the “California Courts”), in any proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby or for recognition or enforcement of any judgment relating thereto, and
each of the parties irrevocably and unconditionally agrees that all claims in
respect of any such proceeding shall be heard and determined in the California
Courts. Each of the parties agrees that a final judgment in any such proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

 

10.11.2    Each of the parties irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any proceeding arising out of or
relating to this agreement or the transactions contemplated hereby in any of the
California Courts. Each of the parties irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such proceeding in any of the California Courts.

 

10.12       Waiver of Punitive and Other Damages and Jury Trial.

 

10.12.1    The parties to this Agreement expressly waive and forgo any right to
recover punitive, exemplary or similar damages in any arbitration, lawsuit,
litigation or proceeding arising out of or resulting from any controversy or
claim arising out of or relating to this agreement or the transactions
contemplated hereby.

 

10.12.2    Each party acknowledges and agrees that any controversy which may
arise under this Agreement is likely to involve complicated and difficult
issues, and therefore, to the fullest extent it may legally and effectively do
so, it hereby irrevocably and unconditionally waives any right it may have to a
trial by jury in respect of any litigation directly or indirectly arising out of
or relating to this agreement or the transactions contemplated hereby.

 

10.12.3    Each party certifies and acknowledges that (a) no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce
either of the foregoing waivers, (b) it understands and has considered the
implications of such waivers, (c) it makes such waivers voluntarily, and (d) it
has been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 10.12.3.

 

14

 

 

10.13         No Waiver; Remedies. No Party shall by any act (except by written
instrument pursuant to Section 10.5), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any default in or breach of any of the terms and conditions of this Agreement.
No failure to exercise, nor any delay in exercising on the part of any Party,
any right, power or privilege hereunder shall operate as a waiver thereof. No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.

 

10.14         No Limitation on Competitive Activities. Nothing in this Agreement
shall, or shall be construed to, limit in any way Remedent’s right and ability
to manufacture, market, distribute, license and sell any other product, other
than the GlamSmile Veneer Products or services in the Territory, regardless of
whether such other products or services compete with the GlamSmile Veneer
Products.

 

10.15         No Partnership or Joint Venture. Nothing in this Agreement shall
be construed as (a) giving any Party any rights as a partner in or owner of the
business of the other Parties, (b) entitling a Party to control in any manner
the conduct of the other Parties’ business, or (c) making any Party a joint
venturer, joint employer, principal, agent, or employee of the other Parties.
Except as expressly set forth in this Agreement or in any of the agreement or
instruments contemplated hereby, no Party shall have, nor shall it represent
itself as having, the power to make any contracts or commitments in the name of
or binding upon any of the other Parties.

 

10.16         Specific Performance. Each of the Parties acknowledges and agrees
that, in the event of any breach of this Agreement, the non-breaching Party
would be irreparably and immediately harmed and could not be made whole by
monetary damages. It is accordingly agreed that the Parties (a) shall be
entitled, in addition to any other remedy to which they may be entitled at law
or in equity, to compel specific performance of this Agreement; and (b) shall
waive, in any action for specific performance, the defense of the adequacy of a
remedy at law.

 

10.17         Interpretation. The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their mutual intent
and no rule of strict construction shall be applied against any Party. Unless
otherwise expressly specified in this Agreement: (a) the words “hereof”,
“hereby” and “hereunder,” and correlative words, refer to this Agreement as a
whole and not any particular provision; (b) the words “include”, “includes” and
“including”, and correlative words, are deemed to be followed by the phrase
“without limitation”; (c) the word “or” is not exclusive and is deemed to have
the meaning “and/or”; (d) words using the singular or plural number shall also
include the plural or singular number, respectively; (e) the masculine, feminine
or neuter form of a word includes the other forms of such word and the singular
form of a word includes the plural form of such word; (f) references to a Person
shall include the permitted successors and assigns thereof; (g) references made
in this Agreement to an Article, Section, Schedule or Exhibit mean an Article or
Section of, or a Schedule or Exhibit to, this Agreement; and (h) all consents
and approvals are in the sole discretion of the Party requested to give such
consent or approval, unless otherwise expressly provided.

 

15

 

 

10.18         Mitigation. Each Party shall take commercially reasonable efforts
to mitigate its damages in the event of a breach of this Agreement by the other
Party.

 

10.19         Bankruptcy. Notwithstanding any provision contained herein to the
contrary, if Remedent is under any bankruptcy proceeding and the trustee in
bankruptcy of such party, or such party, as a debtor in possession, elects to
reject this Agreement, GlamSmile may retain any and all of the rights
transferred or licensed to it hereunder, to the maximum extent permitted by law.
The parties further agree that GlamSmile shall be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, and the same, if not
already in its possession, shall be promptly delivered to GlamSmile upon request

 

[remainder of page intentionally left blank; signature page follows]

 

16

 

 

IN WITNESS WHEREOF, Remedent and GlamSmile, by their respective authorized
representatives set forth below, have signed this Agreement as of the Effective
Date.

 

REMEDENT, INC.   REMEDENT, N.V.  “Remedent Nevada”   “Remedent Belgium”        
  By:     By:             Name: Guy De Vreese   Name: Guy De Vreese          
Title: Chief Executive Officer   Title: Chief Executive Officer

 

GLAMSMILE DENTAL TECHNOLOGY, LTD.
“GlamSmile”       By:           Name: David Lok         Title: Chief Executive
Officer  

 

Signature Page to Dental Tech Distribution Agreement-c

 

 

 

 

Schedule 1

 

Definitions

 

(a)          “Affiliate” shall mean, with respect to an entity, any Person that,
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, that entity.

 

(b)          “B2C Market” shall mean the market for GlamSmile Veneer Product
sold directly to consumers through retail locations.

 

(c)           “Business Day” shall mean any day other than a Saturday, Sunday or
any other day on which commercial banks in New York are authorized or required
by law to remain closed.

 

(d)          “Confidential Information” of any Person shall mean all
confidential or proprietary information of such Person, including financial
statements, customer and supplier lists, reports, marketing studies, and
business plans and forecasts, whether written, oral, or in electronic or other
form and whether prepared by such Person, its Affiliates or its representatives.

 

(e)          “Den-Mat Agreement” shall mean that certain Amended and Restated
Distribution, License and Manufacturing Agreement, dated June 6, 2009, as
amended from time to time thereafter, by and between Remedent Nevada, Remedent
Belgium, and Den-Mat Holdings, LLC.

 

(f)          “Den-Mat” shall mean Den-Mat Holdings, LLC.

 

(g)          “GlamSmile Veneer Products” shall mean all of Remedent’s veneer
products (whether made in or out of Trays) made of any material (e.g., hybrid
porcelain and full porcelain) and any private label materials or tools used in
the placement of the veneers bearing the GlamSmile name or brand, and the
GlamSmile Technology and Processes incorporated therein.

 

(h)          “GlamSmile Technology and Processes” shall mean the Intellectual
Property embedded in the GlamSmile Veneer Products licensed by Remedent to
GlamSmile pursuant to this Agreement, including process described in Annex B.

 

(i)          “Governmental Authority” shall mean any: (a) federal, state,
regional, county, city, municipal or local government, whether foreign or
domestic; (b) governmental or quasi-governmental authority of any nature,
including any regulatory or administrative agency, commission, department,
board, bureau, court, tribunal, arbitrator, arbitral body, agency, branch,
official entity or other administrative or regulatory body obtaining authority
from any of the foregoing, including courts and any supra-national organization,
state, county, city or other political subdivision; or (c) other Person
exercising or entitled to exercise any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power of any nature.

 

Signature Page to Dental Tech Distribution Agreement-c

 

 

 

 

(j)          “Intellectual Property” shall mean a patent, patent application,
industrial design, invention, design, trade secret, idea, work, methodology,
technology, innovation, creation, concept, moral right, development drawing,
research, analysis, know-how, experiment, copyright, trademark, service mark,
data, formula, method, procedure, process, system or technique and any
registration, application, right or other grant analogous thereto with respect
to any of the foregoing.

 

(k)          “Knowledge of GlamSmile” shall mean the actual knowledge of any of
the executive officers of GlamSmile.

 

(l)          “Knowledge of Remedent” shall mean the actual knowledge of any of
the executive officers of either Remedent, Inc. or Remedent N.V.

 

(m)          “Law” shall mean any treaty, code, statute, law, rule, regulation,
convention, ordinance, Order, legally binding regulatory policy statement or
similar legally binding guidance, binding directive or decree of any kind of any
Governmental Authority, as well as any common law.

 

(n)          [Reserved]

 

(o)          “Order” means any judgment, writ, decree, directive, decision,
injunction, ruling, award or order (including any consent decree or cease and
desist order) of any kind.

 

(p)          “Party” shall mean any of Remedent, Inc., Remedent N.V. or
GlamSmile Dental Technology, Ltd., individually, and “Parties” shall mean all of
such Persons collectively.

 

(q)          “Permit” shall mean any permit, license, authorization,
registration, franchise, approval, certificate, variance, waiver or other
authorization, approval, consent, clearance or similar right issued, granted or
obtained by or from any Governmental Authority.

 

(r)          “Person” shall mean any natural person, firm, partnership,
association, corporation, company, trust, business trust, governmental entity or
other entity.

 

(s)          “Proceeding” shall mean any action, suit, arbitration, mediation,
litigation, hearing, investigation, inquiry or other proceeding of any kind.

 

(t)          “Product” shall mean, the GlamsSmile Veneer Products intended to be
sold in the B2C Market.

 

(u)          “Remedent-Hidens Agreement” shall mean that certain Exclusive
Distribution Agreement entered into by and between Remedent N.V. and Hidens Co.,
Ltd. as of December 9, 2009.

 

(v)         “Territory” shall mean the B2C Market in the countries listed in
Annex A.

 

* * * *

 

2

 

 

Annex A

 

LIST OF COUNTRIES INCLUDED IN THE TERRITORY

 

Peoples Republic of China (including Hong Kong and Macau)

Republic of China (Taiwan)

 

 

 

 

Annex B

GlamSmile Technology and Processes

1.          Technology/procedure for the construction of "veneer" placement tray
and clinical methodology for simultaneous placement of multiple veneers

 

2.          Technology used in the production and placement of GlamSmile veneer
products, including but not limited to:

 

(a)          Digital scanning by robotic scanner

 

(b)          Proprietary digital design software for veneers (as well as design
of reduction and occlusal trays)

 

(c)          3-D printing of resin representations of digitally designed teeth
and fully formulated resin reduction and occlusal trays for insertion and use by
dentist

 

(d)          Proprietary investment material

 

(e)          Proprietary porcelain

 

(f)          Proprietary glaze and decal technology

 

 

 

 

Schedule 7.1.3

 

Remedent Intellectual Property

Patents

 

Europe

International Publication Number: WO2006/021240 A1

International Publication Date: 03/02/2006

International Filing Date: 04/21/2005

International Application Number: PCT/EP2005/004285

 

USA

Dental Prostheses

Publication Number: US 2007/0292821 A1

Publication Date: 12/20/2007

Application Number: 11/661,218

§ 371(c)(1), (2), (4) Date: 02/26/2007

 

Trademarks

 

European Union Community Trademark

Trademark Name: GLAMSMILE

Filing Date: 06/04/2007

Date of Registration: 06/03/2008

Trademark Number: 005818414

Owner: Remedent N.V.

 

Benelux Trademark

Trademark Name: GLAMSMILE

Filing Date: 10/27/2006

Expiration Date: 10/27/2016

Registration Number: 0812055

Serial Number: 1114752

 

USA (Word Mark Published for Opposition)

Word Mark: GLAMSMILE

Filing Date: 08/16/2007

Published for Opposition: 07/01/2008

Serial Number: 77256546

Owner: (Applicant) Remedent N.V.

 

Republic of China (Taiwan)

Trademark Name: GLAMSMILE

Registration No.: 99046559

Owner: Remedent N.V.

 

 

 

 

Schedule 7.1.3 (continued)

 

Exceptions to Section 7.1.3:

 

The Intellectual Property Rights are the subject of that certain Amended and
Restated Distribution, License and Manufacturing Agreement, dated June 6, 2009,
as amended from time to time thereafter, by and between Remedent Nevada,
Remedent Belgium, and Den-Mat Holdings, LLC. and that certain Exclusive
Distribution Agreement, dated December 2, 2009, by and between Remedent Belgium
and Hidens Co., Ltd.

 

 

